DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (U.S. Pat. 6,485,616) in view of Hanisch et al. (U.S. PGPUB. 2015/0107963 A1).

INDEPENDENT CLAIM 1:
	Regarding claim 1, Howard et al. teach a holding arrangement for holding a substrate during substrate processing in a vacuum processing chamber, comprising: a flexible device with an elongated shape having one or more sections, wherein the one or more sections are provided in a first operation condition to have a first portion, a second portion and a curved portion, wherein the curved portion is provided between the first portion and the second portion, wherein the first portion has a surface configured to face the substrate, and wherein the first portion and the second portion are moveable with respect to each other; and wherein the holding arrangement is configured to hold a substrate in a substantially vertical orientation during substrate processing in the vacuum processing chamber such that the elongated shape of the flexible device extends by a first distance in a substantially vertical direction over at least a portion of the substrate.  (Column 10 lines 10-57)

    PNG
    media_image1.png
    693
    793
    media_image1.png
    Greyscale


	Regarding providing an adhesive on a surface of a first portion (Claim 1), Howard et al. teach a contact 56 for connecting the substrate holder to the belt.  (See Howard et al. discussed above)  Hanisch et al. teach utilizing an adhesive for connecting the substrate to a belt. (Paragraphs 0014, 0015, 0024 –adhesive layer)  It would therefore be obvious to one of ordinary skill in the art to replace the connecting means 56 of Howard et al. with the adhesive connecting means of Hanisch et al. because both are recognized as equivalent means to connect a substrate to a belt and has a high degree of flexibility for holding various shaped objects.
DEPENDENT CLAIM 2:
	Regarding claim 2, Howard et al. teach wherein the one or more sections are three or more elements flexibly connected to each other.  (Column 10 lines 18; Column 14 lines 64 – Howard et al. teach a belt.  Howard et al. considers Belts and Chains interchangeable as well.  One could therefor use a chain as well)
DEPENDENT CLAIM 3:
	Regarding claim 3, Howard et al. teach wherein the three or more elements are connected to each other with hinges.  (Column 10 lines 18; Column 14 lines 64 – Howard et al. teach a belt.  Howard et al. considers Belts and Chains interchangeable as well.  One could therefor use a chain as well)
DEPENDENT CLAIM 5:
	Regarding claim 5, Howard et al. teach wherein the three or more elements are at least one of straight elements and chain links. .  (Column 10 lines 18; Column 14 lines 64 – Howard et 
DEPENDENT CLAIM 6:
	Regarding claim 6, Howard et al. teach wherein the curved portion is provided by at least one element of the three or more elements.  (Column 10 lines 18; Column 14 lines 64 – Howard et al. teach a belt.  Howard et al. considers Belts and Chains interchangeable as well.  One could therefor use a chain as well)
DEPENDENT CLAIM 7:
	Regarding claim 7, Howard et al. teach wherein the three or more elements are rigid. (Column 10 lines 18; Column 14 lines 64 – Howard et al. teach a belt.  Howard et al. considers Belts and Chains interchangeable as well.  One could therefor use a chain as well)
DEPENDENT CLAIM 8:
	Regarding claim 8, Howard et al. teach wherein the one or more sections are one section provided by a flexible band. (Column 10 lines 18; Column 14 lines 64 – Howard et al. teach a belt.  Howard et al. considers Belts and Chains interchangeable as well.  One could therefor use a chain as well)
DEPENDENT CLAIM 9:
	Regarding claim 9, Howard et al. teach wherein the curved portion is provided by a curved section of the flexible band. (Column 10 lines 18; Column 14 lines 64 – Howard et al. teach a belt.  Howard et al. considers Belts and Chains interchangeable as well.  One could therefor use a chain as well)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the adhesive is a synthetic setae material.

	The motivation for utilizing the features of Hanisch et al. is that it allows for a high degree of flexibility.  (Paragraph 0003)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Howard et al. by utilizing the features of Hanisch et al. because it allows for a high degree of flexibility.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. in view of Hanisch et al. as applied to claims 1-3, 5-10 above, and further in view of Matsuoka (JP 59-076577).
Regarding claim 4, neither Howard et al. nor Hanisch teach the adhesive is an adhesive tape, and wherein the adhesive tape is wound around at least some of the hinges.
Matsuoka teach the adhesive is an adhesive tape, and wherein the adhesive tape is wound around at least some of the elements because it would allow the adhesive to be applied onto a substrate (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adhesive and hinge of Abe by providing the adhesive is an adhesive tape, and wherein the adhesive tape is wound around at least some of the hinges, as taught by Matsuoka, because it would allow the adhesive to be applied onto a substrate (Abstract).
Claims 11-14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Charschan et al. (U.S. Pat. 3,294,670) in view of Howard et al. (U.S. Pat. 6,485,616) and Hanisch et al. (U.S. PGPUB. 2015/0107963 A1).

INDEPENDENT CLAIM 11:
	Regarding claim 11, Charschan et al. teach a carrier for supporting a substrate in a vacuum processing chamber, comprising: a carrier body having a major surface with an aperture formed therein: and two or more holding arrangements mounted on the major surface of the carrier body, the two or more holding arrangements spaced apart from each other in a horizontal direction and configured to hold a substrate in a vertical direction, each of the two or more holding arrangements.  (See Figs. 10, 11; Column 8 lines 18-58)

    PNG
    media_image2.png
    736
    1010
    media_image2.png
    Greyscale


	The difference between Charschan and claim 11 is that a flexible device with an elongated shape extending in the vertical direction, the flexible device having one or more sections, wherein the one or more sections are provided in a first operation condition to have a 
	Regarding the a flexible device with an elongated shape extending in the vertical direction, the flexible device having one or more sections, wherein the one or more sections are provided in a first operation condition to have a first portion, a second portion and a curved portion, wherein the curved portion is provided between the first portion and the second portion, wherein the first portion has a surface configured to face the substrate, and wherein the first portion and the second portion are moveable with respect to each other (Claim 11), Howard et al. teach a flexible device with an elongated shape extending in the vertical direction, the flexible device having one or more sections, wherein the one or more sections are provided in a first operation condition to have a first portion, a second portion and a curved portion, wherein the curved portion is provided between the first portion and the second portion, wherein the first portion has a surface configured to face the substrate, and wherein the first portion and the second portion are moveable with respect to each other.  (Column 10 lines 10-57; See Fig. 5; discussion above)  It would be obvious to replace the conveyance means of Charschan et al. with the conveyance means of Howard et al. because it allows for increasing throughput.

    PNG
    media_image3.png
    604
    619
    media_image3.png
    Greyscale

	Regarding an adhesive provided on the first portion (Claim 11), Howard et al. teach a contact 56 for connecting the substrate holder to the belt.  (See Howard et al. discussed above)  Hanisch et al. teach utilizing an adhesive for connecting the substrate to a belt. (Paragraphs 0014, 0015, 0024 –adhesive layer)  It would therefore be obvious to one of ordinary skill in the art to replace the connecting means 56 of Howard et al. with the adhesive connecting means of Hanisch et al. because both are recognized as equivalent means to connect a substrate to a belt and has a high degree of flexibility for holding various shaped objects.
DEPENDENT CLAIM 12:
	The difference not yet discussed is wherein the two or more holding arrangements are mounted on the carrier body to hold the substrate suspended.

DEPENDENT CLAIM 14:
	Regarding claim 14, Charschan teach the substrate being held vertically.  (See Fig. 11)
INDEPENDENT CLAIM 13:
	Regarding claim 13, Charschan teach a carrier for supporting a substrate in a vacuum processing chamber, comprising a carrier body having a major surface with an aperture formed therein; and two or more holding arrangements mounted on the major surface of the carrier body, the two or more holding arrangements spaced apart from each other in a horizontal direction and configured to hold a substrate in a vertical direction.  (See Figs. 10, 11; Column 8 lines 18-58)

    PNG
    media_image2.png
    736
    1010
    media_image2.png
    Greyscale


Regarding the two or more holding arrangements comprising at least one flexible device with an elongated shape extending in the vertical direction (Claim 13), The combination of Charschan et al. with Howard et al. would result in this limitation by replacing the conveyance means of Charschan et al. with the belt conveyance means of Howard et al.

    PNG
    media_image3.png
    604
    619
    media_image3.png
    Greyscale

Regarding the flexible direction being at least partially covered with an adhesive for removable attaching the flexible device to the substrate (Claim 13), Howard et al. teach a contact 56 for connecting the substrate holder to the belt.  (See Howard et al. discussed above)  Hanisch 
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein the adhesive is a synthetic setae material.
	Regarding claim 19, Hanisch et al. teach wherein the adhesive is a synthetic setae material.  (Paragraph 0014, 0015)
DEPENDENT CLAIM 20:
	Regarding claim 20, Hanisch teach wherein the carrier is configured to hold the substrate in a vertical orientation.  (See Fig. 11)
INDEPENDENT CLAIM 17:
Regarding claim 17, Charschan et al. teach a method for holding a substrate comprising providing a carrier comprising a carrier body and two or more holding arrangements mounted on the carrier body and spaced apart from each other in a horizontal direction.  Attaching the substrate to the carrier.  Moving the carrier with the substrate through a vacuum processing chamber.  (See Charschan et al. discussed above)
	The difference between Charschan et al. and claim 17 is that the two holding arrangements comprising at least one flexible device at least partially covered with an adhesive, the flexible device having an elongated shape is not discussed (Claim 17), attaching the substrate to the carrier by attaching the adhesives to the substrate such that the elongated shape of each flexible device extends in a substantially vertical direction over at least a portion of the substrate 
Regarding two holding arrangements comprising at least one flexible device at least partially covered with an adhesive, the flexible device having an elongated shape (Claim 17), The combination of Charschan et al. with Howard et al. would result in this limitation by replacing the conveyance means of Charschan et al. with the belt conveyance means of Howard et al.

    PNG
    media_image3.png
    604
    619
    media_image3.png
    Greyscale

Howard et al. teach a contact 56 for connecting the substrate holder to the belt.  (See Howard et al. discussed above)  Hanisch et al. teach utilizing an adhesive for connecting the substrate to a belt. (Paragraphs 0014, 0015, 0024 –adhesive layer)  It would therefore be obvious to one of ordinary skill in the art to replace the connecting means 56 of Howard et al. with the adhesive 
	Regarding attaching the substrate to the carrier by attaching the adhesives to the substrate such that the elongated shape of each flexible device extends in a substantially vertical direction over at least a portion of the substrate (Claim 17), as discussed above the elongated shape of each flexible device extends in a substantially vertical direction over at least a portion of the substrate.
Concerning attaching the substrate to the carrier by attaching adhesives to the substrate, Hanisch et al. teach utilizing a plurality of microstructures with which a substrate can be attached to a carrier.  One of ordinary skill in the art can use the microstructures of Hanisch et al. on the carrier body Charschan et al. to attach a substrate.
Regarding detaching the substrate from the carrier by peeling the adhesives off the substrate (Claim 17), Hanisch et al. teach detaching the substrate from the carrier by peeling the adhesive off the substrate.  (Paragraph 0016)
The motivation for utilizing the features of Howard et al. is that it allows for increasing throughput.  (Column 10 line 3)
The motivation for utilizing the features of Hanisch et al. is that it allows for a high degree of flexibility.  (Paragraph 0003)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Charschan et al. by utilizing the features of Howard et al. and Hanisch et al. because it allows for increasing throughput and for a high degree of flexibility.
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanisch et al. (U.S. PGPUB. 2015/0107963 A1) in view of Howard (U.S. Pat. 6,485,616).

INDEPENDENT CLAIM 15:
	Regarding claim 15, Hanisch et al. teaches a method for holding a substrate, comprising: performing a first rolling motion of a flexible device of a holding arrangement around a rotational axis parallel to a substrate surface to bring an adhesive on a first portion of the flexible device in contact with the substrate surface, the flexible device having an elongated shape. (Fig. 1-6, [0016]).
Hanisch et al. does not teach holding the substrate in a substantially vertical orientation by the holding arrangement during processing of the substrate in a vacuum processing chamber and wherein the elongated shape of the flexible device extends by a first distance in a substantially vertical direction over at least a portion of the substrate is not discussed.  
Howard et al. teaches holding the substrate in a substantially vertical orientation by the holding arrangement during processing of the large area substrate in a vacuum processing chamber.  (Fig. 5; Column 10 lines 10-57)
Howard teaches wherein the elongated shape of the flexible device extends by a first distance in a substantially vertical direction over at least a portion of the substrate.  (Fig. 5)
DEPENDENT CLAIM 16:
Regarding claim 16, Hanisch teaches performing a second rolling motion of the flexible device around the rotational axis to release the contact between the adhesive and the substrate surface (Fig. 1, 4, and 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of holding the substrate of Hanisch et al. by providing holding a substrate in a substantially vertical orientation by the holding arrangement during processing of .
Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach a flexible device with an elongated shape such that the elongated shape of the flexible device extends by a first distance in a substantially vertical direction over at least a portion of the substrate, it is argued that Howard et al. as discussed above teach this limitation.  
In response to the argument that the prior art does not teach a carrier body having a major surface with an aperture formed therein and two or more holding arrangements mounted on the major surface of the carrier body, the two or more holding arrangements being spaced apart from each other in a horizontal direction and configured to hold a substrate in a vertical direction, it is argued that Charschan et al. in view of Howard et al. and Hanisch et al. as discussed above teach this limitation.
In response to the argument that the prior art does not teach a carrier for supporting a substrate in a vacuum processing chamber, comprising a carrier body having a major surface with an aperture formed therein, and two or more holding arrangements mounted on the major surface of the carrier body, the two or more holding arrangements spaced apart from each other in a horizontal direction and configured to hold a substrate in a vertical direction, each of the two or more holding arrangements comprising a flexible device with an elongated shape extending in the vertical direction, the flexible device having one or more sections, wherein the one or more sections are provided in a first operation condition to have a first portion, a second portion and a 
	In response to the argument that the prior art does not teach a method for holding a substrate, comprising performing a first rolling motion of a flexible device of a holding arrangement around a rotational axis parallel to a substrate surface of a substrate to bring an adhesive on a first portion of the flexible device in contact with the substrate surface, the flexible device having an elongated shape; and holding the substrate in a substantially vertical orientation by the holding arrangement during processing of the substrate in a vacuum processing chamber, wherein the elongated shape of the flexible device extends by a first distance in a substantially vertical direction over at least a portion of the substrate, it is argued that Hanisch et al. in view of Howard as discussed above teach this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 3, 2021